Citation Nr: 0834994	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  00-01 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for scalp 
laceration scar residuals, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for left (major) 
hand weakness and decreased dexterity, currently evaluated as 
noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from March 1989 to March 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issues on appeal were previously before the Board in July 
2003, November 2005 and April 2007.  They were remanded each 
time for additional evidentiary development and/or to cure a 
procedural defect.  

The veteran testified at a local RO hearing in May 2000.  


FINDINGS OF FACT

1.  The service-connected scalp laceration scar residuals are 
manifested by two characteristics of disfigurement.  

2.  The scalp laceration scar residuals are manifested by a 
tender and painful scar.   

3.  The service-connected left hand weakness and decreased 
dexterity are manifested by complaints of pain and weakness 
but no limitation of motion.  




CONCLUSIONS OF LAW

1.  The criteria for assignment of a 30 percent evaluation, 
but no more, for the scalp laceration scar residuals, based 
on the presence of two characteristics of  disfigurement, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 
C.F.R. Part 4, including §§ 4.7, 4.118, Diagnostic Code 7800 
(2007).

2.  The criteria for assignment of a 10 percent evaluation, 
but no more, for the scalp laceration scar residuals, based 
on a tender and painful scar, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002);  38 C.F.R. Part 4, including §§ 4.7, 
4.118, Diagnostic Code 7804 (2007).

3.  The criteria for entitlement to a compensable evaluation 
for left hand weakness and decreased dexterity, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 
4, including §§ 4.7, 4.71a, 4.73,  Diagnostic Codes 5224, 
5228, 5307, 5308 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in March 2003, 
August 2004, December 2005, May 2006, and April 2007 VCAA 
letters have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought and adjudicated by this decision.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

While no longer required, the Board also notes that the 
December 2005 VCAA letter expressly notified the appellant 
that he should submit any pertinent evidence in his 
possession.  The requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In this case, the RO's decisions came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims decided herein has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims as well as with notice of the types 
of evidence necessary to establish an effective date or a 
disability evaluation for the issues on appeal in the April 
2007 letter.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.

Here, the VCAA duty to notify has not been satisfied; 
however, the Board finds that the veteran has shown actual 
knowledge of the evidence needed to substantiate his claims.  
Specifically, the veteran has participated in the appeals 
process at every step of adjudication and has provided 
evidence specific to the effect that his disabilities have on 
his life.  In a statement which was received in September 
2001, the veteran reported on the life difficulties he 
experienced as a result of his service-connected left hand 
disability and also referenced the problems he had with his 
service-connected scar on the head.  An October 2006 
supplemental statement of the case provided the rating 
criteria for evaluation of both disabilities on appeal.  The 
issues were subsequently readjudicated as demonstrated by the 
March 2008 supplemental statement of the case.   The veteran 
specifically referenced pertinent rating criteria for 
evaluation of his scars in a May 2008 statement.  
Furthermore, the veteran has been represented by a national 
veteran's service organization during the vast majority of 
the time the issues have been on appeal.  As such, the Board 
finds that the veteran is not prejudiced by moving forward 
with a decision on the merits at this time notwithstanding 
inadequate initial notice as interpreted in Vazquez-Flores.

The Board finds that any deficiency in the notice to the 
veteran or the timing of the notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
evidence establishes that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran has been afforded appropriate VA 
examinations.  The Board finds the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues on appeal.  In a September 2008 statement, the 
veteran's representative waived RO review of evidence which 
had been received subsequent to the last prior supplemental 
statement of the case which was in March 2008.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.


General increased ratings criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155.  Proper evaluation of 
service-connected disabilities requires review of the entire 
medical history regarding the disability.  38 C.F.R. §§ 4.1, 
4.2.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).


Entitlement to an increased evaluation for scalp laceration 
scar residuals, currently evaluated as 10 percent disabling.

Factual Background

In January 1994, the RO granted service connection for a 
laceration scar on the scalp with burning, itching and 
cosmetic effect and assigned a 10 percent evaluation under 
Diagnostic Code 7800 based on a disfiguring scar.  

In December 1997, the veteran submitted his claim for an 
increased rating for his service-connected residuals of a 
scalp laceration scar.

A VA examination was conducted in October 1998.  The claims 
file was not available for review.  The veteran reported he 
experienced a burning sensation in his head.  Physical 
examination of the head was determined to be normal.  The 
report of another VA examination which was conducted in 
October 1998 indicates that the examiner observed the veteran 
had a shaved head with a large, wavy scar throughout the 
forehead.  

In February 1999, the veteran's spouse reported that the size 
and location of the scar on the veteran's forehead caused 
apprehension in people when they observed it for the first 
time.  She also reported that the veteran experienced pain 
and discomfort in the scar including sensations of burning, 
itching and tingling which could not be relieved.  She 
alleged that the pain in the scar affected the veteran's 
ability to concentrate and impaired his vision at times.  

In May 2000, the veteran's representative requested that the 
veteran be provided with a separate, compensable evaluation 
for the service-connected scar based on the scar being tender 
and painful.  The veteran reported that, at times, he would 
experience a burning, itching sensation in the scar.  He 
testified that he was informed by doctors that he probably 
had nerve damage.  The scar itself was not sore but the area 
around the scar was sore.  

A VA examination was conducted in September 2002.  The 
veteran complained of itching, tingling and irritation in the 
area of his scar.  It did not really hurt or burn but on more 
days than not it would irritate him greatly.  The 
symptomatology was intermittent and unpredictable.  There 
were more days of irritation than not.  Physical examination 
revealed a long "w" shaped scar horizontally on the 
forehead approximately 7.5 inches long.  There was another 
horizontal 1.5 inch scar on the forehead that was above the 
scalp line.  There was a vertical .5 inch scar just above and 
a .25 inch scar on the right side.  All the scars were light, 
white or flesh colored and were nontender, nonadhering, and 
nondisfiguring with no muscle wasting.  The pertinent 
assessment was forehead/scalp scars.  

The most recent VA examination was conducted in January 2008.  
The forehead scar was described as being 20 centimeters long 
across the forehead and 0.5 centimeters wide at the widest 
point.  Tenderness was present to palpation of the scar.  The 
scar was not adherent to underlying tissue and the scar did 
not result in any loss of motor function.  There was no 
underlying soft tissue damage.  There was no ulceration or 
breakdown of the scar.  The scar was not elevated but was 
depressed.  The scar did not disfigure the head, face or 
neck.  The scar was not the same color as normal skin as it 
was darker than normal.  The texture of the scarred area was 
not normal and was 20 centimeter long.  The scar was not 
manifested by induration or inflexibility.  The diagnosis was 
large disfiguring scar across the front of the forehead that 
was straight then convoluted then straight. 

Criteria

Head and facial scars are rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  Under the criteria in effect prior to 
August 30, 2002, Diagnostic Code 7800 provided for a 10 
percent evaluation for moderately disfiguring scars of the 
head.  A 30 percent evaluation required severely disfiguring 
scars, particularly to include production of a marked and 
unsightly deformity of the eyelids, lips, or auricles.  
Disfiguring scars of the head, face or neck which involve 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement are 
evaluated as 50 percent disabling.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001).  If, in addition to tissue loss 
and cicatrization, there is marked discoloration, color 
contrast, or the like, a 10 percent rating may be increased 
to 30 percent, a 30 percent to 50 percent, or a 50 percent to 
80 percent.  Id., Note.

The skin rating criteria changed, effective August 30, 2002, 
while the veteran's appeal was pending.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  The veteran was provided with 
notification of the changes in regulations via correspondence 
dated in March 2003.

The current skin rating criteria eliminated subjective bases 
for rating skin disorders, such as moderate, severe, or 
repugnant, in favor of strictly objective criteria.  Under 
the current version of Code 7800, disfigurement of the head, 
face, or neck, a 10 percent rating is assigned for 
disfigurement of the head, face, or neck with one 
characteristic of disfigurement.  38 C.F.R. § 4.118.

A 30 percent rating is assigned with visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  Id. 

A 50 percent rating is assigned with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.  Id.

Note 1 to Code 7800 lists the eight characteristics of 
disfigurement, for purposes of evaluation under 38 C.F.R. § 
4.118: (1) scar 5 or more inches (13 or more cm.) in length; 
(2) scar at least one-quarter inch (0.6 cm.) wide at widest 
part; (3) surface contour of scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin 
hypo- or hyperpigmented in an area exceeding six square 
inches (39 sq. cm.); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

In addition, a maximum 10 percent rating is warranted either 
for superficial, unstable scars, under Diagnostic Code 7803, 
or for superficial scars, which are painful on examination, 
under Diagnostic Code 7804.  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804.




Analysis

The Board finds that an increased rating to 30 percent is 
warranted when the service-connected scar is evaluated under 
the current rating criteria provided by Diagnostic Code 7800.  
At the time of the most recent VA examination, physical 
examination demonstrated that the veteran met the criteria 
for two of the characteristics of disfigurement.  The 
service-connected scar was measured as being 20 centimeters 
which is more than 13 centimeters long.  The scar was also 
described as being depressed which fits the criteria for a 
surface contour of the scar being depressed on palpation.  

The scar does not warranted a rating in excess of 30 percent 
under the current version of Diagnostic Code 7800 as the scar 
was not more than 0.6 centimeters wide (it was 0.5 
centimeters).  The scar was not adherent to underlying tissue 
at the time of the most recent examination.  While the scar 
was reported to be discolored (hyperpigmented), the area of 
discoloration was not in excess of 39 square centimeters (it 
was 10 square centimeters).  The scar was also found to be 
abnormal in texture but the area of abnormality was not in 
excess of 39 square centimeters (it was 10 square 
centimeters).  There was no missing soft tissue and the skin 
was not found to be indurated and inflexible.  There is no 
evidence that the service-connected scar was manifested by 
gross distortion or asymmetry of any features or paired sets 
of features.  

An increased rating is not warranted when the service-
connected scar is evaluated under the old version of 
Diagnostic Code 7800.  The service-connected scar is not 
manifested by severe or complete disfiguration of the head, 
face or neck.  No examiner has characterized the disability 
as such and, in the Board's opinion, the Board's review of 
the unretouched photos associated with the claims file does 
not support a finding of severe or complete disfigurement of 
the head, face or neck.  Also, as set out above, there is no 
evidence of tissue loss.  



The Board further finds that a separate 10 percent evaluation 
is warranted for the service-connected scar under Diagnostic 
Code 7804 based on the presence of scars which are 
superficial and painful on examination.  The veteran has 
reported at VA examinations that his scar is painful and/or 
very irritating.  At the time of the most recent VA 
examination which was conducted in January 2008, physical 
examination revealed that the scar was tender.  Based on the 
above and upon application of the benefit of the doubt, the 
Board finds that the service-connected scar is tender and/or 
painful which warrants a 10 percent evaluation under 
Diagnostic Code 7804.  This is the highest schedular 
evaluation available under this Diagnostic Code.  

An increased rating is not warranted when the service-
connected disability is evaluated under Diagnostic Code 7803 
based on the presence of a superficial, unstable scar.  There 
is no competent evidence of record which indicates that the 
scar is unstable and the veteran has not alleged the presence 
of such a fact pattern.  

Diagnostic Codes 7801 and 7802, are applicable to evaluating 
scars other than on the head, face or neck and would not 
pertain to the current condition. 

Diagnostic Code 7805 provides that scars may be evaluated on 
the basis of limitation of function of the affected part.  
Evaluation of the service-connected scar under this 
Diagnostic Code does not result in an increased rating.  
There is no evidence of record indicating that the service-
connected scar resulted in any limitation of function of the 
affected part.  The examiner who conducted the most recent VA 
examination specifically noted that the service-connected 
scar did not result in any limitation of function.  




Entitlement to an increased evaluation for left (major) hand 
weakness and decreased dexterity, currently evaluated as 
noncompensably disabling.

Factual Background

In January 1994, the RO granted service connection for left 
hand pain with decreased strength and dexterity and assigned 
a noncompensable disability evaluation under Diagnostic Code 
5307.  

In December 1997, the veteran submitted his claim for an 
increased rating for his service-connected left hand 
disability.  

At the time of an October 1998 VA examination, physical 
examination of the extremities revealed no deformity, 
instability, heat, swelling, effusion or tenderness.  

In March 1999, the veteran reported that, due to his injury 
to the hand, he was no longer able to perform simple tasks 
such as pouring a glass of milk from a gallon container.  He 
indicated that the hand disability was causing difficulties 
at work.  

The veteran testified at a local RO hearing in May 2000.  He 
complained of pain and weakness and problems with any sort of 
gripping.  He testified that he was unable to move his left 
thumb as well as his right thumb.  Some motion in the thumb 
was painful.  He was able to write with his left hand.  He 
was not receiving any treatment for his hand.  His hand 
became fatigued easily.  

A VA examination was conducted in September 2002.  The 
veteran reported that he did not have any problems with the 
left wrist, left forearm or fingers on the left hand.  He did 
have problems with his left thumb.  He reported problems with 
strength in his left thumb which resulted in an inability to 
perform many activities with his hand.  He could write with 
his hand but reported that he was unable to lift anything 
remotely heavy.  His thumb became fatigued and seemed to 
become weaker with activity.  He reported that the biggest 
problem was not pain but weakness.  He was able to grip with 
the left hand but not with the same strength as the right 
hand.  He reportedly had dropped things before.  He did not 
take any medication for the hand.  Physical examination 
revealed that the fingers of the left hand had a good range 
of motion with 90 degrees for the metacarpophalangeal joint 
joints, 90 degrees for the proximal interphalangeal joints 
and 90 degrees for the distal interphalangeal joints.  The 
fingers had good strength and were non-tender.  The left 
thumb had a range of motion of 50 degrees for the 
metacarpophalangeal joint and 70 degrees for the phalangeal 
joints with no change after stressing the joint.  A one inch 
scar was present that was nontender, nonadhering, 
nondisfiguring and without muscle wasting.  The joint was 
nontender.  Slight decreased strength to both flexion and 
extension of the thumb was present and the veteran reported 
being bothered around the metacarpophalangeal joint.  The 
pertinent diagnosis was history of left metacarpophalangeal 
thumb fracture with residuals as reported.  

The most recent VA examination was conducted in February 
2008.  The veteran reported soreness in the thumb and 
occasional tenderness to the touch.  He was afraid of losing 
his grip and dropping things so he did not use his left hand 
for any gripping.  There was no history of flare-ups or joint 
symptoms.  It was reported that the veteran was a Pastor and 
didn't require his hand for heavy duty work.  Physical 
examination revealed no amputation of any digits, no 
ankylosis of any digits nor any deformity of a digit.  There 
was no gap between the thumb pad and the tips of fingers on 
attempted opposition of thumb to fingers.  There was no gap 
between the finger and proximal transverse crease of the hand 
on maximum flexion of the finger.  There was no decreased 
strength for pushing, pulling or twisting.  There was no 
decreased dexterity for twisting, probing, writing, touching 
or expression.  X-rays were interpreted as being completely 
normal without any evidence of ankylosis or deformity nor was 
there any evidence of pins or plates.  The diagnosis was 
history of fracture of the left thumb with residual pain with 
normal X-rays and no visible disability.  The examiner 
determined that the disability had no significant effects on 
the veteran's usual occupation.  It was noted that the 
veteran reported he had no confidence in his ability to grip 
heavy objects in his left hand.  The examiner affirmatively 
determined that the veteran did not have any ankylosis of the 
left thumb nor any amputation of the left thumb.  The 
examiner noted that the range of motion of the fingers of 
both hands was normal and there was no length of gap between 
the veteran's left thumb pad and the tips of each finger.  He 
could touch the thumb pad to the folds at the bottom of each 
finger at the palm.  The examiner determined that there was 
no functional loss present in the left thumb or hand due to 
weakened movement, excess fatigability or incoordination.  
Mild pain was present when touching the thumb pad to the 
folds at the bottom of each finger at the palm.  The examiner 
opined that the thumb was not causing any disability in the 
veteran's vocational pursuits.  There was no adequate 
pathology based on X-rays to show damage to the thumb bone 
and no evidence of visible pain behavior during the 
examination.  There was no additional impairment on use nor 
any connection with any flare-up in terms of degrees of 
additional range of motion loss.  The examiner wrote that the 
veteran did not have any confidence in gripping or lifting 
heavy objects but noted that the veteran had very strong grip 
strength in the left thumb and hand.  

Criteria 

Diagnostic Code 5307 provides the rating criteria for 
evaluation of injuries of Muscle Group VII.  Muscle Group VII 
encompasses the muscles arising from the internal condyle of 
the humerus.  The functions of these muscles include flexion 
of the wrist and fingers.  Under this Diagnostic Code, a 10 
percent rating is warranted if impairment of this muscle 
group is moderate; a 20 percent rating is warranted if 
impairment of this muscle group is moderately severe; and a 
40 percent rating is warranted if it is severe for the 
dominant hand.  38 C.F.R. § 4.73, DC 5307.

Diagnostic Code 5308 provides the rating criteria for 
evaluation of injuries of Muscle Group VIII.  Muscle Group 
VIII comprises the muscles arising mainly from the external 
condyle of the humerus.  The functions of these muscles 
include extension of the wrist, fingers, and thumb, and 
abduction of the thumb.  Under this Diagnostic Code, a 10 
percent rating is warranted if impairment of this muscle 
group is moderate; a 20 percent rating is warranted if 
impairment of this muscle group is moderately severe; and a 
30 percent rating is warranted if it is severe.  38 C.F.R. § 
4.73, DC 5308.


Diagnostic Code 5224 provides the rating criteria for 
evaluation of the thumb based on ankylosis of the thumb.  
Effective both before August 26, 2002, and from that date, 
Diagnostic Code 5224 provides a 10 percent rating for 
favorable ankylosis of either thumb and a 20 percent rating 
for unfavorable ankylosis of either thumb. 38 C.F.R. § 4.71a. 

Diagnostic Code 5228 (effective August 2002) provides the 
rating criteria for evaluation of limitation of motion of the 
thumb.  This Diagnostic Code provides that limitation of 
motion of a thumb with a gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers warrants a 0 percent rating; 
limitation of motion of the thumb with a gap of one to two 
inches (2.5 to 5.1 cm.) between the thumb pad and the fingers 
warrants a 10 percent rating; and limitation of motion of the 
thumb with a gap of more than two inches (5.1 cm.) between 
the thumb pad and the fingers warrants a 20 percent rating.  
38 C.F.R. § 4.71a.


Analysis

The Board finds that an increased rating is not warranted 
when the service-connected left hand disability is evaluated 
under either Diagnostic Code 5307 or 5308 based on impairment 
of the muscles.  As the clinical evidence of record offers no 
indication that the veteran has impaired extension of his 
left hand, Diagnostic Code 5308 cannot serve as a basis for 
an increased rating.  Diagnostic Code 5307 pertains to 
impairment of the muscles involved in flexion of the wrist 
and fingers.  A moderate impairment of these muscles must be 
present in order to warrant a 10 percent disability rating.  
The most recent VA examination demonstrates that the veteran 
does not experience any impairment in the movements of his 
fingers of his left hand.  There is no evidence of record 
which indicates that the service-connected disability is 
manifested by any impairment of the flexion of the wrist.  An 
increased rating is not warranted when the service-connected 
disability is evaluated under Diagnostic Code 5307.  

An increased rating is not warranted for the service-
connected left hand disability if evaluated under Diagnostic 
Code 5224.  This Diagnostic Code provides for ratings of the 
thumb based on the presence of favorable or unfavorable 
ankylosis.  The examiner who conducted the most recent VA 
examination specifically determined that no ankylosis, either 
favorable or unfavorable, was present in the left hand.  

An increased rating for the left hand disability is not 
warranted when the disorder is evaluated under Diagnostic 
Code 5228.  Diagnostic Code 5228 provides the rating criteria 
for evaluation of limitation of motion of the thumb.  At the 
time of the most recent VA examination, no limitation of 
motion of the thumb was found.  This was true even when the 
thumb was tested using repeated motion to determine if there 
was any limitation of motion due to pain on use or during 
flares.  No loss of motion of the thumb was found.  An 
increased rating is not warranted upon application of 
38 C.F.R. §§ 4.40, 4.45.  

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  Of note, 
there is no basis for a compensable disability rating for the 
associated scar on the left hand, given the small size, and 
lack of evidence of any relevant symptomatology such as 
causing limited motion or function of affected part, or 
instability, or pain.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804,  7805.  


Extraschedular consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) for either of the disabilities on appeal is in 
order.  The evidence in this case fails to show that the 
veteran's disabilities now cause or have in the past caused 
marked interference with his employment, or that such has in 
the past or now requires frequent periods of hospitalization 
post-service rendering impractical the use of the regular 
schedular standards.  Id.


ORDER

A 30 percent evaluation for residuals of a facial scar based 
on disfigurement of the head, face or neck is granted subject 
to the laws and regulations governing monetary awards.  

A 10 percent evaluation for residuals of a facial scar based 
on the presence of a tender and painful scar is granted 
subject to the laws and regulations governing monetary 
awards.  

A compensable evaluation for left (major) hand weakness and 
decreased dexterity is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


